Citation Nr: 1040231	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  98-00 354A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an extraschedular evaluation for left ear hearing 
loss disability for any portion of the appeal period prior to 
November 28, 2007.


REPRESENTATION

Appellant represented by:	Clark Evans, Attorney at Law


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel






INTRODUCTION

The Veteran served on active duty from June 1967 to April 1970. 

This appeal comes to the Board of Veterans' Appeals (Board) from 
a November 2000 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, 
inter alia, granted service connection for a left ear hearing 
loss and assigned a noncompensable disability rating.  In March 
2001, the Board remanded the issue for additional development.

In an August 2001 decision, the Board denied a compensable 
schedular evaluation for left ear hearing loss disability.  The 
Veteran appealed the decision to the U.S. Court of Appeals for 
Veterans Claims (Court).  In July 2002, the Court vacated and 
remanded the August 2001 Board decision.  In December 2003, the 
Board remanded the case to the RO for additional development.

In a January 2005 decision, the Board bifurcated the appeal into 
two parts.  In the first part, the Board denied a compensable 
schedular rating for left ear hearing loss disability.  In the 
second part, the Board remanded the issue of an extraschedular 
rating for left ear hearing loss disability.

In an October 2008 rating decision, the RO granted a total rating 
based on individual unemployability (TDIU) due to service-
connected disabilities, effective from November 28, 2007.  
Because a total rating is not in effect for the earlier portion 
of the appeal period, however, the extraschedular claim remains 
viable.  The Board has re-characterized the issue to reflect that 
the claim remains viable for any portion of the appeal period 
prior to November 28, 2007.  In July 2009 and January 2010, the 
Board remanded the case for additional development; it is again 
before the Board for further appellate review.





FINDING OF FACT

The Director of the Compensation and Pension Service has 
determined that the Veteran's left ear hearing loss disability 
did not present an exceptional or unusual disability picture, for 
any portion of the appeal period prior to November 28, 2007, as 
to render impractical the application of the regular schedular 
standards.


CONCLUSION OF LAW

The criteria for assignment of an extraschedular evaluation for a 
left ear hearing loss disability, for any portion of the appeal 
period prior to November 28, 2007, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

As noted above, in January 2005, the Board bifurcated this appeal 
into two parts, and remanded the issue of an extraschedular 
rating for left ear hearing loss disability.  In this remand, the 
Board instructed the RO to provide the Veteran with notification 
of the information and evidence with regard to the issue on an 
extraschedular evaluation.  Here, the duty to notify was 
satisfied by way of a letter sent to the appellant in July 2008 
that fully addressed all notice elements, and was sent prior to 
the August 2010 supplemental statement of the case, the initial 
AOJ decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claim and of 
the appellant's and VA's respective duties for obtaining 
evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Service treatment records, VA medical records and 
examination reports, and lay statements have been associated with 
the record.

The Board notes that a remand confers on the claimant, as a 
matter of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, 
the Board is satisfied as to compliance with the instructions 
from its July 2009 and January 2010 remands.  Specifically, the 
RO was instructed to submit the claim for an extraschedular 
evaluation for left ear hearing loss disability for any portion 
of the appeal period prior to November 28, 2007, to the Director, 
Compensation and Pension Service, for extraschedular 
consideration, in accordance with 38 C.F.R. § 4.16(b) and § 3.321 
(b).  The Board finds that the RO has complied with these 
instructions by submitting the Veteran's claim to the Director, 
Compensation and Pension Service and obtaining the required 
response.  Stegall. 

The appellant was afforded a VA medical examination in January 
2009. Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Analysis

In exceptional cases where schedular evaluations are found to be 
inadequate, the RO may refer a claim to the Under Secretary for 
Benefits of the Director, Compensation and Pension Service, for 
consideration of 'an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.'  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases is: 
A finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).

Under 38 C.F.R. § 4.16(b), all Veterans who are unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the Director of 
Compensation and Pension service for extraschedular consideration 
all cases of Veterans, who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in paragraph (a) of this section.  The Board 
notes that the Veteran's service-connected disability fails to 
meet the scheduler criteria under 38 C.F.R. § 4.16(a).

Where a claimant does not meet the scheduler requirements of 38 
C.F.R. 
§ 4.16(a), the Board may refer the claim to the Compensation and 
Pension Director for extraschedular consideration.  Bowling v. 
Principi, 15 Vet. App. 1, 10 (2001).  Given the above medical 
evidence of relating functional impairment to the Veteran's 
unemployment, the Board referred this claim to the Compensation 
and Pension Director for extraschedular consideration.

The Veteran's service-connected left ear hearing loss was 
assigned a noncompensable disability rating under Diagnostic Code 
6100 effective from January 31, 1997.

The Veteran argued in January 1998 that his hearing disabilities 
in aggregate are productive of impairment that is 100 percent 
disabling.  In April 2001, he further averred that he suffers 
daily from migraine headaches, nausea and tinnitus, in addition 
to hearing loss, that has caused long term disability.  These 
complaints are reflected in VA treatment records as recently as 
August 2002, when the physician further noted possible Meniere's 
Disease.

Pursuant to the Board's July 2009 remand, the RO referred the 
claim of entitlement to extraschedular consideration for a total 
rating based on individual unemployability (TDIU) due to service-
connected disabilities to the Director of Compensation and 
Pension Service (Director), for consideration, for any portion of 
the appeal period prior to November 28, 2007.  In its letter, the 
RO noted that the Board had denied a compensable disability 
rating for left ear hearing loss disability, but, because of the 
Veteran's specific claim of marked interference with employment, 
the Board had remanded the issue of entitlement to an 
extraschedular consideration for a left ear hearing loss.  

A Director of Compensation and Pension Services replied to the 
RO's request in June 2010.  He noted that the Veteran underwent a 
VA audiological examination in June 1997, which revealed that the 
Veteran's puretone thresholds, in decibels, for his left ear 
were:



HERTZ



1000
2000
3000
4000
LEFT
25
10
20
30

The average puretone threshold was 21, and speech recognition 
ability was 84 percent.  The examiner noted that the Veteran 
displayed normal hearing acuity.

The Director also noted that the Veteran underwent another VA 
audiological examination in February 1998.  He reported that his 
tinnitus interfered with his ability to discern the telephone 
ring and this caused mental stress.  The Veteran also reported 
that tinnitus interfered with daily communications with his 
employees.  His employment with the Post Office involved high 
levels of noise and distractions.  Puretone thresholds in his 
left ear were:  



HERTZ



1000
2000
3000
4000
LEFT
30
20
35
40

The average puretone threshold was 31.  The examiner noted that 
the Veteran's speech reception threshold did not agree with the 
puretone average for the left ear, which suggested unreliable 
testing.  The audiologist indicated that the Veteran's 52 percent 
speech recognition score was questionable.  The diagnosis was 
essentially normal hearing acuity.  

The Director concluded that the evidentiary record for the period 
prior to November 28, 2007, fails to demonstrate an exceptional 
or unusual disability picture for the left ear hearing loss that 
renders application of the regular rating criteria an 
impractical.  The examiner noted that VA audiological examination 
reports in June 1997 and February 1998 demonstrate that the 
Veteran's left ear hearing loss is, essentially, normal.  
Therefore, it is determined that this condition is appropriately 
rated under the applicable Diagnostic Code contained in the 
regular rating criteria for hearing loss.  There was no finding 
of an exceptional disability picture that would render the 
available scheduler evaluation as inadequate.  The Director 
additionally noted that it appeared that it was the Veteran's 
service-connected tinnitus, rather than his left ear hearing 
loss, which might have interfered with employment.  Accordingly, 
the Director concluded that entitlement to an increased 
disability rating on an extraschedular basis pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) for the period prior to 
November 28, 2007, is denied as the evidence fails to show an 
exceptional or unusual disability picture that renders 
application of the regular rating scheduler standards 
impractical.

Accordingly, entitlement to an extraschedular evaluation for a 
left ear hearing loss is denied as there is clearly no unusual or 
exceptional disability pattern that renders the application of 
the regular rating criteria impractical pursuant to 38 C.F.R. § 
3.321(b)(1).


ORDER

An extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) for 
left ear hearing loss is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


